Citation Nr: 1810630	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits for a surviving child.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.  The Veteran died in September 2012.  The appellant claims as a surviving child.  The appellant's mother is his guardian.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The appellant's countable annual income, less excludable expenses, exceeds the maximum annual pension rate (MAPR) for nonservice-connected pension for a surviving child.


CONCLUSION OF LAW

The criteria are not met for entitlement to nonservice-connected pension benefits. 38 U.S.C. §§ 1503, 1521, 1522, 5107 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

With respect to the appellant's claim, as will be explained fully below, in the present case there is no legal basis upon which this benefit may be awarded. Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Additionally, to the extent the VCAA is in effect, the guardian of the appellant, his mother, has been provided a February 2014 Statement of the Case indicating the law and the reasons upon which the decision has been made.  The guardian had ample time to provide additional evidence in support of the claim.  The guardian has been an active participant in the appeal, having submitted detailed statements about the appellant's expenses.  Thus, the Board finds that there is no indication that a failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case.  Therefore, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Pension Law and Analysis

The Board notes that VA has determined that the adult son in this case is a "helpless child" for VA purposes, as adjudicated in the July 2013 rating decision.  Being a "helpless child" is one of the ways a child can qualify as a surviving child for VA benefits purposes.  38 U.S.C. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57 (a)(1), 3.356.  

Improved death pension is a benefit payable by VA to a surviving child because of the Veteran's nonservice-connected death.  Basic entitlement exists if: (i) the Veteran had qualifying service; or (ii) the Veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability; and (iii) the surviving child meets the net worth requirements of 38 C.F.R. § 3.274 and has annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.24.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3 (b) (4).  The maximum annual rate of improved pension for a child is specified by statute and is increased from time to time under 38 U.S.C.A. § 5312. 38 C.F.R. § 3.24. 

The appellant's claim was received in March 2013.  The rates of pension benefits for the relevant time period were published in tabular form in the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21 (2017).  Effective December 1, 2012, the maximum annual pension rate was $2,129.  Effective December 1, 2013, the maximum annual pension rate was increased to $2,161. Effective December 1, 2014, the MAPR was increased to $2,198, and effective December 1, 2016, it was increased to $2,205.

Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Recurring income means income which is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271 (a) (1).  Countable income includes Social Security Administration (SSA) and VA benefits, as they are not specifically excluded.  See 38 C.F.R. §§ 3.271, 3.272.

Exclusions from countable income for VA pension purposes include donations from public or private relief, welfare, or charitable organizations and unreimbursed medical expenses, to the extent that such medical expenses exceed 5 percent of the maximum annual pension rate or rates payable to the child during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272.  Welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of receipt of pension.  See 38 C.F.R. § 3.272.  Medical expenses that can be excluded from income in 2012 are those that exceed $106.45.  Effective in December 2012, the medical expenses to be excluded were those that exceed $106.45.  In 2013, excludable medical expenses must exceed $108.05, and must exceed: $109.90 in 2014 and 2015; and $110.25 in 2016 and 2017.

The evidence of record shows that as of December 2012, the appellant was receiving Social Security benefits of $463.00 per month.  A monthly deduction of $104.90 for medical insurance premiums is made by the Social Security Administration from the $463.00 figure, leaving $358.00 per month.  Medical insurance premiums themselves, and the Medicare deduction, may be applied to reduce countable income.

In a July 2013 statement, the appellant's mother reported $458.00 in monthly Social Security benefits, and $197.00 in supplemental security income.  She did not report any amount for unreimbursed medical expenses.  See also July 2013 Improved Pension Eligibility Verification Report.

Based on the information provided, the appellant's countable income exceeds the maximum annual rate payable for the entirety of the appeal period.  The evidence shows that the Social Security benefits of $358.00 per month totaled $4,296.00 annually.  No medical expenses were reported that would enable the Board to reduce that total.  The total countable income exceeds the maximum annual pension rate for 2012 and the subsequent years of the appeal period, which, respectively are: $2,129 in 2012, $2,161 in 2013, $2,198 in 2014 and 2015, and $2,205 in 2016 and 2017.

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because his income exceeds the statutory limits for entitlement to death pension benefits throughout the entirety of the pendency of the claim.  See VA MAPR rate tables.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's income exceeds the statutory limits, he is not legally entitled to death pension benefits. Therefore, his claim of entitlement to death pension benefits must be denied.

The Board recognizes the appellant's guardian's statements that there are numerous expenses associated with the appellant's disability.  Such expenses include rent, clothing, linens, a television set, a computer and a desk, underclothes, and a bed.    While the Board sympathizes with the difficulties, the Board does not consider these to be medical expenses under the regulations.  VA has interpreted medical expenses to mean the unreimbursed cost of medical and nursing services.  Accordingly, the appellant's necessities cannot be excluded from countable income.


ORDER

The claim of entitlement to nonservice-connected pension benefits is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


